 In the Matter of CONTINENTAL INDUSTRIES, INCORPORATED, OF KANSASCITY,MISSOURI, EMPLOYERandINTERNATIONAL ASSOCIATION OFMACHINISTS, LODGE No. 314, PETITIONERCase No. 17-RU-9.-Decided March 4, 1948Mr. George L. Gordan,of Kansas City, Mo., for the Employer.Cllr.Cody Quinn,of Kansas City, Mo., for the Petitioner.Messrs. Harry C. Clark, John A. Rinkenbaugh,andCarl L. Stevens,of Kansas City, Mo., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at KansasCity, Missouri, on December 5, 1947, before Harry L. Brown, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.2Upou the entire record in the case, the Boardmakesthe following:FINDINGS OF FACT1.THE BUSINESS OF TILE EMPLOYERContinental Industries, Incorporated, of Kansas City, Missouri, is anIllinois corporation engaged in the manufacture and sale of casketsto the United States Government under the "Soldier Veteran Repatria-tion" program. Its principal office and place of business is in LakeCity, Missouri.Purchases, which colislst chiefly of steel and gaskets,are in excess of $25,000 per month, 90 percent of which is purchased by'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athtee-man panel consisting of the undersigned Board Members [Houston, Reynolds, andGrav]2The Petitioner objected to the Intervenor's motion to intervene on the ground that theIntei venor was not in fit]] compliance with the filing requirements of the Act at the timeof the hearing.The hearing officer granted the motion upon a showing that the Inter-venor was-taking steps to comply, but subject to it later determination by the Board con-cerning- complianceWe find that the Intervenor effectuated full compliance on Decem-ber 15, 1947.76 N. L. R. B., No. 87.,561 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer from sources outside the State of Missouri.Sales bythe Employer are in excess of $35,000 per month.The Governmenttakes title to the caskets at the Employer's plant, and delivers themto various destinations in the State of Missouri and to other States ofthe United States.The Employer admits and we find that it is engaged in commerceithin the meaning of the Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization claiming torepresent employees of the Employer.International Union of United Automobile, Aircraft and Agricul-tural Implement Workers of America, herein called the Intervenor,isa labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.III.THEQUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner and the Intervenor seek a unit composed of all pro-duction and maintenance employees of the Employer, excluding officeand clerical employees, and all supervisory personnel.While allparties are in agreement concerning the general composition of theunit, it developed at the hearing that there was disagreement withrespect to whether or not leadmen and watchmen were to be includedin the unit as defined.There are approximately "500 employees who are engaged in spotwelding, steel welding, bonderi zing metal, metal finishing, primingand painting, final assembly, testing, and shipping.A general super-intendent is in charge of the entire plant which is located on one floor.Under the superintendent there are approximately 10 "supervisors,"each of whom is in charge of operations in a particular area on thefloor.Under these supervisors, the Employer places 18 leadmen whoare in charge of from 15 to 20 employees each. It appears that from25 percent to 40 percent of their time is devoted to requisitioningmaterials, instructing, training, overseeing, and determining that pro- CONTINENTAL INDUSTRIES, INCORPORATED, OF KANSAS CITY 563duction conforms to company specifications.The remainder of theirtime is devoted to performing the same work as do the employees inthe categories they head. They are hourly paid, as are other employees,but receive from 10 cents to 18 cents per hour more than the men underthem.The Employer takes the position that these men are supervisorsand should be excluded from the unit.Both unions desire to includethem.There was conflicting testimony at the hearing with respect tothe authority of leadmen.A representative of the Employer testifiedthat leadmen can effectively recommend the discharge, transfer, anddiscipline of employees.One of the leadmen, however, testified thatno such express authority had ever been given to him, and further,that he considered that his main job was to instruct and teach menrather than to supervise.While the record is not free from doubt, we believe that, as theleadmen in question devote a substantial portion of their time tonon-productive work, have 15 to 20 men working under them, andreceive a notably higher wage than the men entrusted to their charge,they are supervisors within the meaning of the Act, as amended, andwe shall accordingly exclude them from the unit.The Petitioner and the Intervenor also desire to represent watch-men if they do not fall within the category of "guards" as set forthin Section 9 (b) (3) of the Act.s The Employer does not take anyposition with respect to the watchmen.Watchmen are not presentlyarmed, although the Employer intends in the near future to armthem.Presently, they do not check in at various guard stationsthroughout the plant, although the Employer intends shortly to re-quire this to conform to insurance regulations.They are hired pri-marily for the purpose of protecting plant property from employeesand other persons.The record discloses that these employees havethe authority to "enforce against employees and other persons rulesto protect the property of the Employer." In view of the foregoing,we find that the watchmen are guards within the meaning of Section9 (b) (3) of the Act.We shall, therefore, exclude them from theunit 4We find that all the production and maintenance employees at theEmployer's Lake City, Missouri, plant, excluding office and clericalemployees, leadmen, watchmen, and all supervisors within the mean-ing of the Act, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.8 Section 9 (b) (3) of the amended Act provides that the Board shall not "decide thatany unit is appropriate . . . if it includes, together with other employees, any indi-vidual employed as a guard to enforce against employees and other persons rules to protectproperty of the employer or to protect the safety of persons on the employer's premises."4Matter of C. V. Hill & Company, Inc,76 N L. R B. 158.781902-48-vol. 76-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Continental Industries, Incor-porated, of Kansas City, Missouri, Lake City, Missouri, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the SeventeenthRegion, and subject to Sections 203.61 and 203.62, of National LaborRelations Board Rules and Regulations-Series 5, among the employ-ees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desire tobe represented by International Association of Machinists, Lodge No.314, or by International Union of United Automobile, Aircraft andAgricultural Implement Workers of America, for the purposes of col-lective bargaining, or by neither.